Citation Nr: 0639160	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, including post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously reopened and remanded by the 
Board in February 2005. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed non-combat in-service stressors 
have not been verified. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  An acquired psychiatric disability, including PTSD, was 
not manifested during the veteran's active duty or for many 
years thereafter, nor is any current psychiatric disability 
related to such service. 


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2002 and April 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
February 1997, the appellant filed to reopen her claim for 
entitlement to service connection for PTSD, which was denied 
in an August 1997 rating decision, which was prior to 
enactment of the VCAA.  In August 2002, a VCAA letter was 
issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in August 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in February 2004.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, on remand, the RO sent 
another notice to the veteran in April 2005.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private medical 
records, VA treatment records and VA examination reports and 
opinions.  Further, on remand, the RO requested additional 
service mental hygiene records from the National Personnel 
Records Center and VA treatment records from January 1979 to 
September 1995 from the San Diego VA Medical Center.  Both 
requests received negative responses.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2005).  
No additional pertinent evidence has been identified by the 
claimant.  

The veteran was afforded VA examinations in September 1995, 
July 1997 and July 2005.  Further, a VA medical opinion was 
provided in May 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports and opinions obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability, 
including PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard 
to the question of whether the veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that she served in combat or that her PTSD is 
related to combat.  Rather the veteran's principal claimed 
stressor is that she was sexually assaulted and harassed 
during her period of active duty.  Specifically, the veteran 
is claiming that during basic training, a drill sergeant 
repeatedly accused her of sexual promiscuity.  Then at one 
point, she was asked out on a date by her head instructor and 
was then taken to a hotel room where he tried to force her to 
drink alcohol, undress her and then waved his penis in her 
face in an attempt to force her to have oral sex.  
Subsequently, she was told to forget all about it or be 
charged with being AWOL.  A few months later, on her 
permanent assignment, the operations officer made sexual 
advances toward her and at one point, she was pushed into a 
corner where he tried to kiss her, fondle her and initiate 
sexual intercourse.  Lastly, while she was working as a 
driver in the Tech Supply Warehouse, the veteran was 
repeatedly harassed by her male coworkers to go on dates with 
them and to give them kisses.  

As it is not shown that the veteran engaged in combat, her 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
The record shows that the veteran was advised of these 
provisions in a March 2003 letter prior to the February 2005 
Board remand, and again in an April 2005 letter after the 
remand.  

The Board has reviewed all of the evidence of record.  The 
veteran's service examination prior to discharge, which, 
although unclear, appears to have occurred in May 1978, 
showed that the veteran was evaluated as clinically 
psychiatrically normal.  No acquired psychiatric 
disabilities, including PTSD, were noted.  In her 
contemporaneous medical history, the veteran expressly denied 
having frequent trouble sleeping, depression or excessive 
worry or nervous trouble of any sort.  Further, the veteran's 
service and personnel records are silent with respect to any 
of the sexual assault incidents described by the veteran or 
any injuries from these incidents.  The veteran's medical 
records showed that she sought treatment numerous times for 
various acute illnesses and problems, but there was no 
indication of any treatment for incidents of sexual assault.  
The Board notes that there is one treatment record dated 
January 1978 where the veteran said she was told by a guy she 
went out with that she had a venereal disease.  However, 
there is no indication that this had anything to do with any 
of the described instances of sexual assault.  The notes made 
by the practitioner do not indicate any sort of sexual 
assault and the treatment record is not from the period 
during which the veteran alleges any sexual assault occurred.  
Further, the veteran has never claimed any type of sexual 
intercourse during the assaults that would warrant testing 
for a venereal disease.  

Further, the veteran also had service examinations while a 
member of the Army Reserves in May 1982 and September 1982, 
four years after discharge from active duty.  Again, she was 
evaluated as clinically psychiatrically normal.  Also, in her 
contemporaneous medical histories, the veteran again 
expressly denied having frequent trouble sleeping, depression 
or excessive worry or nervous trouble of any sort.  

In the veteran's personnel records, there appears to be only 
two notations of the veteran having any trouble while in 
service.  A June 1976 personnel record indicated that the 
veteran had extra duties for 30 days for failure to obey a 
lawful order and a November 1977 personnel record showed that 
the veteran had a forfeiture of $30 for failure to obey a 
lawful order.  However, in February 1977, she received a 
letter of commendation for her performance.  Further, her 
performance evaluations showed that she either exceeded, met 
requirements or performed at a higher level.  Moreover, the 
veteran's evaluation reports for the Army Reserves in 1982, 
1983 and 1984 showed that she received higher than average 
marks and was recommended to attend the NCO Academy.  She 
received a letter of appreciation in July 1981 and was 
awarded an Army Reserve Components Achievement Medal in 
November 1982.  Thus, it appears that the two incidents were 
not a pattern of misconduct or an indication of changes in 
behavior.  The Board concludes that the veteran's service 
medical and personnel records have a high probative value as 
they are contemporaneous to the veteran's time in service. 

For the purposes of this analysis, the board finds it 
significant to note that a private treatment record in April 
1994 showed that the veteran was injured by her ex-boyfriends 
when he stuck her in the jaw with his fist.  A September 1994 
private record showed that she was injured again after an 
altercation with an ex-boyfriend.  

The veteran was afforded a VA examination in September 1995.  
There is no indication that the claims file was reviewed.  
The veteran gave a history of experiencing sexual harassment 
during active duty service.  The examiner diagnosed the 
veteran with depressive disorder, not otherwise specified 
with obsessive and anxiety features.  The examiner indicated 
that this problem appeared to be quite chronic dating back to 
the experience of harassment in the military.  The examiner 
also diagnosed the veteran with polysubstance abuse, in 
remission, and PTSD.  The examiner opined that the veteran's 
PTSD was not caused by anything with military service based 
on the information obtained.  The examiner further stated 
that there had been problems with chronic depression, which 
had been further complicated by using drugs and alcohol as 
ways of coping.  The examiner noted that during the period of 
1992 to 1994, the veteran had a relationship with an abusive 
boyfriend who caused traumatic kinds of experiences, which 
resulted in a PTSD syndrome.   

The claims file indicates that the veteran started going to a 
VA clinic in 1996 for her psychiatric disabilities, 18 years 
after the veteran's discharge from active service.  VA 
Medical Center and Veteran Center treatment records indicated 
that the veteran suffered from numerous mental disabilities 
including: schizophrenia, schizoaffective disorder, major 
effective disorder, depression and anxiety.  However, the 
primary diagnoses over the past few years have been PTSD and 
major depressive disorder.  Significantly, May 2004, April 
2004 and January 1998 letters from practitioners at the 
Veteran Center all stated that the veteran had PTSD, which 
was related to the sexual assault and harassment that 
occurred while the veteran was on active duty. 

The veteran was afforded another VA examination in July 1997.  
The examiner indicated that he had reviewed VA treatment 
records and the September 1995 VA examination report.  The 
examiner noted that the veteran reiterated a similar story as 
given in her treatment records.  The examiner diagnosed the 
veteran with major depression, in fair remission with 
treatment, and drug dependence, in remission.  He further 
stated that although the veteran had a few partial elements 
of PTSD, the symptomatic account varies quite a bit over 
time, and there were insufficient symptoms, history and 
mental status findings to actually make that diagnosis at the 
present time.  

Due to the conflicting record, the RO requested a VA medical 
opinion for further clarification, which was done in May 
2003.  The claims file was reviewed.  The examiner stated 
that there was no documented evidence at the time of the 
assault noted in the records, although the veteran did have 
disciplinary problems, reassignments and relationship 
problems that might suggest that the assault occurred.  The 
examiner indicated that a review of the veteran's file 
suggested that the major psychiatric problems include 
depression, a history of drug dependence and anger 
dyscontrol.  PTSD symptoms appeared to have been present for 
awhile in 1995 related to nonservice connected physical abuse 
by an ex-boyfriend.  Although PTSD had been diagnosed since 
that time, there was very little support for that diagnosis 
in the file.  The examiner further stated that it was 
certainly possible that the veteran was sexually harassed and 
sexually abused by a sergeant while on active duty and this 
may have been a legitimate stressor; however, subsequent 
clinical notes and reports do not document any consequent 
PTSD from this stressor.  The examiner noted that he had no 
additional opinions as to the veteran's condition after 1999.  

In its February 2005 remand, the Board determined that the 
claims file should be returned to the May 2003 examiner for 
further clarification.  In July 2005, the same examiner who 
gave the May 2003 opinion examined the veteran.  The examiner 
reviewed the claims file again.  He stated that there were 
multiple healthcare visits during service, all for what 
seemed to be, routine, mostly non-persistent, acute findings 
such as various infections like sore throat, viruses, ear 
infections, pelvic complaints, pregnancies, auto accident, 
urinary tract infections, menses difficulties, impetigo, etc.  
The examiner stated that there did not appear to be any 
unusual concentration or unusual diagnostic content during 
the alleged period of assault.  In addition, the examiner 
noted that the veteran's service ratings all appeared to be 
quite good.  The examiner stated that he was not able to 
locate any mental health visits from 1978 to 1979, nor did 
file review identify any documentation of sexual trauma 
during that time, nor was there any apparent obvious indirect 
evidence of sexual trauma that the examiner was able to 
locate in the claims file.  The examiner indicated that it 
was possible that the diagnosis of PTSD was currently 
correct; however, he could not link such a possible diagnosis 
to the alleged stressors as they were not manifest to him.   

Thus, based on the medical evidence of record, the Board must 
conclude that the veteran's claim for PTSD must be denied as 
there is no verification of the alleged inservice sexual 
assault.  Service personnel records and service medical 
records do not document any evidence that the veteran 
reported that she was personally assaulted during her active 
military service.  Nor do they include any complaints of, 
diagnosis of or treatment for any pertinent mental disorders.  
No pertinent abnormalities were noted on the report of the 
service separation examination which was conducted in May 
1978 or the subsequent reserve examinations in 1982.  Even 
though in his May 2003 opinion, the VA examiner appeared to 
indicate that there were some things in the veteran's 
personnel records that might suggest sexual assault, in his 
July 2005 examination report, he stated that he could not 
find any documentation direct or indirect of sexual trauma.  
Further, none of the other VA examination reports related any 
diagnosis of PTSD to an in-service stressor.  Thus, the Board 
finds the service personnel and medical records do not 
document the presence of any in-service stressor to support a 
diagnosis of PTSD.

The Board also finds that the opinions provided in February 
1998, April 2004 and May 2004 letters from the Veteran Center 
that relate the veteran's PTSD to in-service stressors have 
no probative value because these opinions are not based on a 
verified in-service stressor.  There is no indication that 
these practitioners reviewed the veteran's claims file and 
they do not point to any specific incident in the veteran's 
service records that corroborate the veteran's assertions.  
Rather, it appears that these opinions are based solely on 
the veteran's own history of assault and harassment while in 
service.  The Board is not bound to accept a diagnosis based 
solely on unsubstantiated history provided by the veteran.  
See Wood v. Derwinski, 1 Vet.App. 190 (1991).

In March 2003 and April 2005, the RO sent letters to the 
veteran requesting that she provide any additional evidence 
related to the sexual assault stressors.  The letters 
specifically directed the veteran to report the existence of 
any evidence from sources other than the veteran's service 
records and current treatment records that may corroborate 
the veteran's account of the stressor incident.  The veteran 
did not respond to these letters.  However, in a prior June 
1999 statement, the veteran indicated that she went to the 
Mental Health Building on base and reported what was 
happening to a counselor.  However, as previously noted, 
there is no documentation of the veteran seeking mental 
health treatment while in service and attempts to obtain 
additional service medical records have been unsuccessful.  
Further, in the June 1999 statement, the veteran indicated 
that she had described the incidents concerning her drill 
sergeant and head instructor to another sergeant.  She also 
stated that she told her babysitter's husband, who was also a 
sergeant, and her battalion commander of the incident with 
the operations officer.  Lastly, she also stated that she 
told the platoon sergeant about her coworkers harassing her.  
However, again, there is nothing in the veteran's personnel 
records to show that she reported any of the incidents of 
assault or harassment.  Further, the claims file does not 
contain any witness statements from persons who can 
corroborate the veteran's account.  Thus, the Board finds 
that there is no additional evidence from sources other than 
the veteran's service records and current treatment records 
that may corroborate the veteran's account of the stressor 
incidents.

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  There was no evidence of any requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 

The record is void of medical or counseling records which 
document treatment directly related to the claimed incident, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers.  The service medical 
records do not demonstrate treatment for any injuries 
consistent with sexual or physical assault. The veteran was 
advised to submit corroborating evidence regarding her 
claimed stressors.  However, she has not provided any 
significant secondary evidence to support her assertion.  
Further, after a thorough review of the claims file, the July 
2005 VA examiner found that he could not verify any of the 
stressors given by the veteran based on his review of the 
record.  

The Board concludes that the veteran's claimed in-service 
sexual assault stressor may not be accepted as fact.  
Accordingly, any diagnosis of PTSD lacks probative value and 
is insufficient to support an award of service connection for 
PTSD.  Without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  Cohen, supra.

The Board acknowledges the veteran's assertions.  However, 
the veteran's statements alone are insufficient to support a 
grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within her 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's psychiatric disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Further, based on the medical evidence of record, the Board 
must conclude that service connection for an acquired 
psychiatric disability other than PTSD is not warranted.  
Service medical records do not indicate that the veteran 
suffered from any type of psychiatric disorder while in 
service.  In fact, in her medical histories, the veteran 
expressly denied such symptoms.  Nor is there any evidence of 
psychoses within one year of discharge so the service 
incurrence of psychoses may not be presumed.  Reserve service 
examinations four years after discharge showed that the 
veteran was evaluated as clinically psychiatrically normal.  
The Board recognizes that the September 1995 VA examination 
report indicated that the veteran's depressive disorder dated 
back to the experience of harassment while in the military.  
However, this opinion was based on history supplied by the 
veteran and is not substantiated by the veteran's service 
medical records, which have a high probative value.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  Even though 
the veteran does currently suffer from acquired psychiatric 
disabilities, the Board finds that there is no competent 
medical evidence linking any current psychiatric disability 
to her active service.  Further, the record shows that it was 
at least 18 years from the date of discharge until the 
veteran first sought treatment so there is no supporting 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Therefore, the preponderance of the evidence is against 
finding that any acquired psychiatric disability, including 
PTSD, is related to the veteran's active duty service.  Thus, 
as a preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 


ORDER

The appeal is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


